Order entered September 8, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-01427-CR
                                        No. 05-15-01428-CR

                             REGINALD DONELL RICE, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                      Trial Court Cause Nos. F14-76788-R & F14-76789-R

                                              ORDER
        We REINSTATE these appeals.

        On August 16, 2016, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed in these appeals. On August 25, 2016, appellant’s brief was

tendered along with a motion to extend time to file the brief. Because findings are no longer

necessary, we VACATE the August 16, 2016 order.

        We GRANT appellant’s August 25, 2016 motion to extend time and ORDER

appellant’s brief timely filed as of the date of this order.



                                                         /s/   LANA MYERS
                                                               JUSTICE